Citation Nr: 1047553	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  04-34 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than May 1, 2003, for an 
apportioned share of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Sheila M. G. Mitchell, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 
1995.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2003 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, awarding the 
appellant an apportioned share of the Veteran's compensation 
benefits.

In March 2010, in support of her claim for an earlier effective 
date for this apportionment, the appellant testified at a hearing 
at the Board's offices in Washington, DC, before the undersigned 
Veterans Law Judge.  During the hearing, she submitted additional 
evidence and waived her right to have the RO initially consider 
it.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).

Although the Veteran submitted statements initially indicating 
that he, too, wanted a hearing before a Veterans Law Judge of the 
Board, especially since he had a contested claim pending 
regarding this apportionment (which the Board is simultaneously 
deciding in a decision issued under separate cover), he has since 
submitted a June 2010 letter indicating he longer wants a hearing 
as to any issues currently on appeal relating to the 
apportionment of his compensation benefits.  Therefore, his 
hearing request has been withdrawn.  38 C.F.R. § 20.702(e) 
(2010).




FINDINGS OF FACT

There is clear and persuasive evidence that on May 31, 2001, VA 
received the appellant's claim for apportionment of the Veteran's 
compensation benefits, and that, in March 2002, the RO received 
notice in writing of her change of address; but despite this, in 
May 2002 the RO mailed notice of a decision regarding a purported 
withdrawal of her claim to her former address.  Therefore, she 
did not receive notice of the RO's decision concerning the 
purported withdrawal of her claim, until long after the fact, and 
the presumption of regularity in the provision of this required 
notice is rebutted.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 1, 
2001, for an apportioned share of the Veteran's compensation 
benefits.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 20.501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist claimants with claims for VA benefits.  The 
VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).



However, the appellant's claim does not involve a claim for 
benefits under 38 U.S.C., chapter 51; rather, she is requesting 
an earlier effective date for the apportionment of the Veteran's 
compensation benefits granted under 38 U.S.C., chapter 53.  So 
she is not a "claimant" within the meaning of the VCAA statute.  
See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA 
notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to benefits).

An apportionment claim is a "contested claim" and is subject to 
special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102.  VA has provided each party (the Veteran and his 
former spouse) with notices and determinations related to the 
contested claim and has advised each party of the applicable laws 
and regulations.  Specifically, the appellant and the Veteran 
were given guidance from VA as to the evidence that was needed 
with respect to the special apportionment of disability 
compensation benefits to his dependents.  Letters were sent to 
each of them in May 2003 asking them to provide information 
regarding their incomes and expenses, assets, number of 
dependents living with them, amount of support provided each 
month from the Veteran to his dependents, and an explanation of 
any financial hardship that might arise on the basis of an 
apportionment award.  In March 2004, notice was sent to the 
Veteran informing him of the basis of the appellant's claim.  
Thus, as each party has been provided notice with respect to 
contested claim and advised as to the applicable laws and 
regulations, VA's duty to notify has been satisfied.



II.  Entitlement to an Earlier Effective Date for an Apportioned 
Share 
of the Veteran's Compensation Benefits

Generally, the effective date of an award based on an original 
claim, including claims of apportionment, shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  For claims of apportionment, 
the effective date will be from the first day of the month 
following the month in which the claim is received for 
apportionment of a Veteran's award.  38 C.F.R. § 3.400(e)(1).

In July 2003, the RO awarded the appellant an apportioned share 
of the Veteran's compensation benefits, effective May 1, 2003.  
The appellant asserts the effective date of the apportionment 
instead should be June 1, 2001, considering that she filed her 
original claim for this apportionment in May 2001, so this would 
be the first day of the following month.  See her August 2003 
notice of disagreement (NOD).

The date stamp on the back of the appellant's VA Form 21-4138, 
Statement in Support of Claim, expressing her claim of 
entitlement to an apportionment of the Veteran's compensation 
benefits indicates the RO in Oakland, California, received her 
claim on May 31, 2001.  Another date stamp on the back of that 
document indicates the RO in Columbia, South Carolina, received 
this claim on June 25, 2001.  But the initial date, May 31, 2001, 
marks the actual date of receipt of her claim.  See 38 C.F.R. § 
3.1(r).  

But in assigning a more recent effective date of May 1, 2003, the 
VA adjudicator pointed to the supposed fact that in April 2002 
the RO in Columbia, South Carolina, had received a letter from 
the appellant indicating she and the Veteran had reconciled their 
differences and, therefore, that she was withdrawing her claim.  


And that same month, in reliance upon that letter, the RO in 
Columbia mailed a letter to her indicating her claim had been 
withdrawn.  In its May 2004 statement of the case (SOC), the RO 
essentially determined that as the RO mailed her notice of this 
decision and she did not submit a timely NOD in response, 
that decision became final and binding on her.  See 38 U.S.C.A. 
§§ 7105, 7105A; 38 C.F.R. §§ 38 C.F.R. § 3.104(a), 3.160(d), 
20.302, 20.501, 20.504, 20.1103.

But the appellant steadfastly rejects the notion that she 
withdrew her claim or ever even intended to.  She also maintains 
that she did not receive the RO's letter supposedly notifying her 
that her claim had been withdrawn, so was totally unaware of that 
seeming occurrence or that she needed to appeal that mistaken 
determination until long after the fact.  See her June 2003 
letter.

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an 
example, is available where the claimant has actively pursued his 
or her judicial remedies but has filed a defective pleading 
during the statutory period, or where a claimant has been induced 
or tricked by his or her adversary's misconduct into allowing the 
filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 
1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court 
specifically held in Bailey that equitable tolling in the 
paternalistic VA benefits context does not require misconduct - 
such as trickery; however, Bailey does require the Appellant to 
have been "misled by the conduct of his [or her] adversary into 
allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; 
see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There 
must be a cause and effect, i.e., the complainant relied to 
his/her detriment on something that VA did or should have but did 
not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), 
citing Bailey, 160 F.3d at 1364.



Generally, a decision does not become final and binding until 
written notification of the decision is issued to the claimant.  
See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 
3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding, the party 
must first receive written notification of the decision); see, as 
well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing 
Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never 
received notification of a decision denying the claim, the usual 
one-year limit for timely appealing the decision does not begin 
to accrue ("run"); instead it is tolled ("stopped").  The 
written notification also must explain the reasons and bases for 
the decision and apprise the party of his or her procedural and 
appellate rights, in the event he or she disagrees with the 
decision and elects to appeal.

There is a "presumption of administrative regularity" under which 
it is presumed that Government officials have properly discharged 
their official duties, absent a finding of clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  See also Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  VA need only mail a notice to the last address of record 
for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  For VA purposes, "notice" means written notice 
sent to a claimant at his or her most recent address of record.  
38 C.F.R. 3.1(q).  That is, the presumption of administrative 
regularity does not diminish the appellant's responsibility to 
keep VA informed of any changes of address.  And if she does not, 
VA is not obligated to "turn up heaven and earth" to find her.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Furthermore, a mere 
assertion of "non-receipt" of any document, by itself, would not 
constitute "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice.  Mindenhall 
v. Brown, 7 Vet. App. at 274.



Here, though, the file includes an original letter from the 
appellant to the RO in Columbia, South Carolina, clearly 
indicating her change of address in bold type.  The letter is 
date stamped as received at the RO in March 2002.  So this is 
clear evidence the RO received notice of her change of address on 
this date.  See 38 C.F.R. § 3.1(r).  Nevertheless, in May 2002, 
the RO mailed notice of the decision regarding the supposed 
withdrawal of her claim to her former address.

The next item of correspondence from the appellant is a statement 
date stamped as received at the RO in April 2003, indicating she 
did not withdraw her claim and reiterating her contentions 
regarding her claim.

The file includes a Report of Contact (VA Form 119) dated March 
25, 2003.  It indicates the appellant had called the day prior, 
so on March 24th, in response to a message left by the RO 
indicating the RO was sending the documents relating to the 
withdrawal of her claim.  This form indicates she adamantly 
denied withdrawing her claim and sending a letter indicating 
such.  She indicated that she and the Veteran had not lived 
together for years.  Her demeanor and response suggested she was 
very upset and so, rather than wait on the mail, the documents 
were faxed to her that day instead.

The file also includes a contact note dated April 29, 2003, 
indicating notification requirements regarding the appellant's 
claim were not satisfied.  She had inquired as to the status of 
her claim and was provided copies of all correspondence regarding 
her claim after the RO attempted contact her via telephone on 
March 20, 2003.  She called the RO on March 25, 2003, and 
adamantly denied she had withdrawn her claim.  She requested the 
documents be faxed to her attention and, after she had received 
the fax, she indicated that she would talk to her representative 
on the proper course of action.  Subsequently, the RO received a 
phone call from a representative of a state Veterans service 
office indicating he would be sending a letter and the appellant 
was very upset her claim had been withdrawn.  Correspondence was 
received from the appellant on April 3, 2003, relating to her 
claim.  A RO supervisor directed that the date of receipt of this 
new information submitted in April 2003 should be used as an 
effective date, pending an investigation into whether the May 
2001 date of the original claim should be used instead.

So even VA's own record clearly indicates notice procedures were 
not properly followed with respect to providing notice to the 
appellant.  And there is a notation of record indicating the RO 
at least suspected that, under these facts, the appellant might 
be entitled to an earlier effective date reflecting the May 2001 
submission of her original claim (if determined that initial 
claim was not subsequently withdrawn).  Nevertheless, the RO 
assigned an effective date reflecting the date the RO received 
her letter indicating she had not withdrawn her claim and 
reiterating her previous contentions.

The Board finds there is clear evidence that on May 31, 2001, VA 
received the appellant's claim for apportionment of the Veteran's 
compensation benefits and that, in March 2002, the RO received 
notice in writing of her change of address.  Despite this, in May 
2002 the RO mailed notice of the decision regarding the supposed 
withdrawal of her claim to her former address, not new address.  
Therefore, she did not receive notice of the RO's decision 
regarding the supposed withdrawal of her claim (even had she in 
fact made or intended to make such a withdrawal, a point she 
continues to dispute).  So, regardless, the presumption of 
administrative regularity is rebutted.  Consequently, she is 
entitled to an earlier effective date of June 1, 2001, in 
accordance with the facts found.  See 38 U.S.C.A § 5110(a); 38 
C.F.R. § 3.400.




ORDER

An earlier effective date of June 1, 2001, is granted for an 
apportioned share of the Veteran's compensation benefits, subject 
to the statutes and regulations governing the payment of this 
apportionment.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


